                                                                                           DISTRICT OF OREGON
                                                                                               FILED
                                                                                             August 28, 2019
                                                                                       Clerk, U.S. Bankruptcy Court



  Below is an order of the court.




                                                                              _____________________________
                                                                                     TRISH M. BROWN
                                                                                   U.S. Bankruptcy Judge




                          UNITED STATES BANKRUPTCY COURT

                                    DISTRICT OF OREGON

In re                                                       Case No. 19-30223-tmb11

Western Communications, Inc.,                               ORDER (I) AUTHORIZING SALE OF
                                                            DEBTOR’S ASSETS FREE AND
                              Debtor.                       CLEAR OF LIENS, CLAIMS,
                                                            ENCUMBRANCES, AND OTHER
                                                            INTERESTS; AND
                                                            (II) AUTHORIZING PAYMENT OF
                                                            BREAKUP FEE
               On June 28, 2019, Western Communications, Inc., Debtor and Debtor-in-

Possession (“Debtor”) filed its Motion for Authority to Sell Property Free and Clear of Liens

[ECF No. 182]. On July 22, 2019, Debtor filed its Notice of Overbids and Auction (Bend

Bulletin) [ECF No. 205]. On July 29, 2019, Debtor conducted an auction for the assets

consisting of all personal property being used or held by Debtor in the operation of Debtor’s

newspaper businesses located in Bend, Oregon (“The Bulletin”) and in Redmond, Oregon (“The

Redmond Spokesman”) (the “Assets”). At the hearing on July 29, 2019, Debtor announced that

East Oregonian Publishing Company (“East Oregonian”) was the highest and best bidder at the

auction, with a bid of $3,650,000, and a hearing was scheduled for August 19, 2019 to consider

the request of Rhode Island Suburban Newspapers, Inc. (“RISN”) for a breakup fee and to hear
Page 1 of 4 - ORDER (I) AUTHORIZING SALE OF DEBTOR’S ASSETS FREE AND CLEAR OF LIENS,
              CLAIMS, ENCUMBRANCES, AND OTHER INTERESTS; AND (II) AUTHORIZING
              PAYMENT OF BREAKUP FEE
                                              Tonkon Torp LLP
                                          888 SW Fifth Ave., Suite 1600
                                               Portland, OR 97204
                                                 503.221.1440
                     Case 19-30223-tmb11              Doc 233             Filed 08/28/19
and consider any issues with respect to the order authorizing the sale of the Assets to Eastern

Oregonian. The Court held the hearing on August 19, 2019 and heard and considered the

submissions and arguments of counsel and the files and records herein. Now, therefore,

               IT IS HEREBY ORDERED that:

               1.         Debtor is authorized to sell the Assets to Central Oregon Media Group,

LLC, as assignee from East Oregonian, in exchange for the payment of $3,650,000 pursuant to

the terms of the Asset Purchase Agreement (“APA”) for the Assets attached as Exhibit A to the

Notice filed herein on July 22, 2019 [ECF No. 205].

               2.         The sale of personally identifiable information shall be subject to and

consistent with Debtor’s privacy policy and Central Oregon Media Group, LLC shall comply

fully with all such privacy policies.

               3.         The sale to Central Oregon Media Group, LLC shall be free and clear of

all liens, claims, encumbrances, and interests, with any and all such liens, claims, encumbrances,

and interests attaching to the sale proceeds.

               4.         Except as set forth in paragraph 2 of this Order, Central Oregon Media

Group, LLC shall have no liability or responsibility for any liability or other obligation of Debtor

other than as expressly set forth in the APA, and Central Oregon Media Group, LLC will have

no successor liability.

               5.         The sale proceeds will be distributed as follows:

                          a.     $67,500 to RISN for the breakup fee;

                          b.     $40,000 to Dirks Van Essen Murray & April consistent with the

terms of the Order Authorizing Employment entered on February 28, 2019 [ECF No. 87];

                          c.     To the payment of all unpaid wages, salaries, compensation, and,

to the extent not assumed by Central Oregon Media Group, LLC, all accrued and unpaid

vacation and personal days for employees whose employment is terminated prior to the close of

the sale transaction authorized by this Order;
Page 2 of 4 - ORDER (I) AUTHORIZING SALE OF DEBTOR’S ASSETS FREE AND CLEAR OF LIENS,
               CLAIMS, ENCUMBRANCES, AND OTHER INTERESTS; AND (II) AUTHORIZING
               PAYMENT OF BREAKUP FEE
                                                 Tonkon Torp LLP
                                             888 SW Fifth Ave., Suite 1600
                                                  Portland, OR 97204
                                                    503.221.1440
                      Case 19-30223-tmb11                Doc 233             Filed 08/28/19
                      d.      To payment of all personal property taxes owed by Debtor to

Deschutes County;

                      e.      To payment of unpaid accounts payable incurred by Debtor in the

ordinary course of operating its newspaper businesses from the Petition Date through August 31,

2019;

                      f.      To payment of additional closing costs, including $36,500 for

bankruptcy fees payable pursuant to 28 U.S.C. § 1930, and other closing costs to the extent such

costs are usual and customary for a transaction of the kind authorized by this Order;

                      g.      $300,000 to be held back by Debtor for payment of allowed

professional fees and expenses; and

                      h.      All remaining proceeds to Sandton Credit Solution Master

Fund III, LP (“Sandton”).

               6.     The foregoing distribution to Sandton is without prejudice to the right of

Debtor to recover from proceeds of Sandton’s collateral the reasonable, necessary costs and

expenses of preserving or disposing of such property pursuant to Section 506(c) of the

Bankruptcy Code, and all such rights are preserved.

               7.     All stays, including, without limitation, those arising under Bankruptcy

Rule 6004, are inapplicable, and this Order shall go into effect immediately upon its entry.

                                                  ###




Page 3 of 4 - ORDER (I) AUTHORIZING SALE OF DEBTOR’S ASSETS FREE AND CLEAR OF LIENS,
              CLAIMS, ENCUMBRANCES, AND OTHER INTERESTS; AND (II) AUTHORIZING
              PAYMENT OF BREAKUP FEE
                                              Tonkon Torp LLP
                                          888 SW Fifth Ave., Suite 1600
                                               Portland, OR 97204
                                                 503.221.1440
                     Case 19-30223-tmb11              Doc 233             Filed 08/28/19
I certify that I have complied with the requirements of LBR 9021-1(a).

Presented by:

TONKON TORP LLP



By /s/ Albert N. Kennedy
   Albert N. Kennedy, OSB No. 821429
   Michael W. Fletcher, OSB No. 010448
   888 S.W. Fifth Avenue, Suite 1600
   Portland, OR 97204-2099
   Telephone: 503-221-1440
   Facsimile: 503-274-8779
   E-mail:       al.kennedy@tonkon.com
                 michael.fletcher@tonkon.com
   Attorneys for Debtor
000 646 /00045 /102 99658 V1




Page 4 of 4 - ORDER (I) AUTHORIZING SALE OF DEBTOR’S ASSETS FREE AND CLEAR OF LIENS,
                  CLAIMS, ENCUMBRANCES, AND OTHER INTERESTS; AND (II) AUTHORIZING
                  PAYMENT OF BREAKUP FEE
                                             Tonkon Torp LLP
                                         888 SW Fifth Ave., Suite 1600
                                              Portland, OR 97204
                                                503.221.1440
                          Case 19-30223-tmb11        Doc 233             Filed 08/28/19
